 



Exhibit 10.22

CONSENT RELATED TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

     THIS CONSENT RELATED TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
(this “Consent”), is made and entered into as of October 22, 2004, by and among
IPC ACQUISITION CORP., a Delaware corporation (the “Borrower”), certain
subsidiaries of the Borrower signatory hereto (the “Guarantors”), the Lenders
signatory hereto, and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as Administrative Agent and Collateral Agent for the Lenders (the
“Agent”).

W I T N E S S E T H:

     WHEREAS, the Borrower, the Guarantors, Goldman Sachs Credit Partners L.P.,
as Sole Lead Arranger and Syndication Agent, CIT Lending Services Corporation,
as Documentation Agent, the Lenders and the Agent are parties to that certain
Amended and Restated Credit and Guaranty Agreement, dated as of August 29, 2003
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which, among other things, the Lenders have made certain financial
accommodations available to the Borrower; and

     WHEREAS, the Borrower has requested that the Lenders and the Agent consent
to a prepayment in any Fiscal Year based on the Borrower’s estimated
Consolidated Excess Cash Flow for such Fiscal Year, and the Lenders and the
Agent are willing to do so, subject to the terms and conditions hereof.

     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of all of which are acknowledged, the Borrower, the Guarantors, the
Lenders and the Agent agree as follows:

     1. Consent. The Borrower hereby requests, and subject to the terms and
conditions contained herein, the Lenders and the Agent hereby agree, to allow
the Borrower to make a prepayment of the mandatory repayment set forth in
Section 2.12(e) of the Credit Agreement for any Fiscal Year, based on the
Borrower’s estimated Consolidated Excess Cash Flow for such Fiscal Year (“ECF
Prepayment”). The Borrower, the Agent and the Lenders hereby acknowledge and
agree that in the event the Borrower’s determination of any such ECF Prepayment
(i) does not equal or exceed the amount required to be prepaid pursuant to
Section 2.12(e) of the Credit Agreement for such Fiscal Year, the Borrower shall
promptly (and in no event later than the period set forth in Section 2.12(e) of
the Credit Agreement) make an additional prepayment of the Loans and/or
reduction in the Revolving Commitments in an amount equal to such shortfall; or
(ii) was more than the amount required to be prepaid pursuant to Section 2.12(e)
of the Credit Agreement for such Fiscal Year, the difference between the ECF
Payment and the amount required to be paid pursuant to Section 2.12(e) of the
Credit Agreement

 



--------------------------------------------------------------------------------



 



shall be deemed to have been a voluntary prepayment made on the date such
prepayment was actually made and shall be applied in accordance with Section
2.13(a) of the Credit Agreement.

     2. Condition to Effectiveness. Notwithstanding any other provision of this
Consent and without affecting in any manner the rights of the Lenders and the
Agent hereunder, it is understood and agreed that this Consent shall not become
effective, and the Borrower shall have no rights under this Consent, unless and
until the Agent shall have received duly executed, original signature pages to
this Consent from the Lenders, the Borrower, the Agent, and each Guarantor not
later than the date of this Consent.

     3. Representations and Warranties. To induce the Lenders and the Agent to
enter into this Consent, the Borrower and each Guarantor (collectively, the
“Credit Parties”) hereby represent and warrant to the Lenders and the Agent
that:

     (a) The execution, delivery and performance by each Credit Party of this
Consent does not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to such Credit Party, any of the
Organizational Documents of such Credit Party, or any order, judgment or decree
of any court or other agency of government binding on such Credit Party except
to the extent such violation could not be reasonably expected to have a Material
Adverse Effect; (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of such Credit Party except to the extent such conflict, breach or default could
not reasonably be expected to have a Material Adverse Effect; (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of such Credit Party (other than any Liens created under any of the
Credit Documents in favor of the Agent, on behalf of Secured Parties); or
(iv) require any approval of stockholders, members or partners or any approval
or consent of any Person under any Contractual Obligation of such Credit Party,
except for such approvals or consents which will be obtained on or before the
date of this Consent and disclosed in writing to the Agent and the Lenders and
except for any such approvals or consents the failure of which to obtain will
not have a Material Adverse Effect;

     (b) This Consent has been duly executed and delivered for the benefit of or
on behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability;

     (c) After giving effect to this Consent, the representations and warranties
contained in the Credit Agreement and the other Credit Documents are true and
correct in all material respects (except that, to the extent any such
representation or warranty is qualified by materiality or Material Adverse
Effect, such representation or warranty shall be true and correct in all
respects), except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (except that, to the
extent any such representation or warranty is qualified by materiality or
Material Adverse Effect, such representation or warranty shall be true and
correct in all

2



--------------------------------------------------------------------------------



 



respects) on and as of such earlier date, and no Default or Event of Default has
occurred and is continuing as of the date hereof;

     4. Reaffirmations and Acknowledgments.

     (a) Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Borrower of this Consent, and jointly and severally ratifies and
confirms the terms of the Credit Agreement with respect to the indebtedness now
or hereafter outstanding thereunder as amended hereby and all promissory notes
issued thereunder. Each Guarantor acknowledges that, notwithstanding anything to
the contrary contained herein or in any other document evidencing any
indebtedness of the Borrower to the Lenders or any other obligation of the
Borrower, or any actions now or hereafter taken by the Lenders with respect to
any obligation of the Borrower, the Credit Agreement (i) is and shall continue
to be a primary obligation of such Guarantors, (ii) is and shall continue to be
an absolute, unconditional, joint and several, continuing and irrevocable
guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance with its terms. Nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of
such Guarantors under the Credit Agreement.

     (b) Acknowledgment of Perfection of Security Interest. Each Credit Party
hereby acknowledges that, as of the date hereof, the security interests and
liens granted to the Agent and the Lenders under the Credit Agreement and the
other Credit Documents are in full force and effect, are properly perfected and
are enforceable in accordance with the terms of the Credit Agreement and the
other Credit Documents.

     5. Effect of Consent. Except as set forth expressly herein, all terms of
the Credit Agreement and the other Credit Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Credit Parties except as the enforceability hereof may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability. The execution, delivery and effectiveness
of this Consent shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lenders under the Credit Agreement,
nor constitute a waiver of any provision of the Credit Agreement. This Consent
shall constitute a Credit Document for all purposes of the Credit Agreement.

     6. Governing Law. This Consent shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

     7. No Novation. This Consent is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.

     8. Costs and Expenses. The Borrower agrees to pay on demand all reasonable
costs and expenses of the Agent in connection with the preparation, execution
and delivery of this

3



--------------------------------------------------------------------------------



 



Consent including, without limitation, the reasonable fees and out-of-pocket
expenses of outside counsel for the Agent with respect thereto.

     9. Counterparts. This Consent may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Consent by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

     10. Binding Nature. This Consent shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

     11. Entire Understanding. This Consent and the other Credit Documents set
forth the entire understanding of the parties with respect to the matters set
forth herein, and shall supersede any prior negotiations or agreements, whether
written or oral, with respect thereto.

     12. Release. Each Credit Party hereby releases, acquits, and forever
discharges the Agent and each of the Lenders, and each and every past and
present subsidiary, affiliate, stockholder, officer, director, agent, servant,
employee, representative, and attorney of the Agent and the Lenders, from any
and all claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, costs and expenses (including attorneys’ fees) of any kind,
character, or nature whatsoever, known or unknown, fixed or contingent, which
such Credit Party may have or claim to have now or which may hereafter arise out
of or connected with any act of commission or omission of the Agent or the
Lenders with respect to the Credit Agreement or any other of the Credit
Documents existing or occurring on or prior to the date of this Consent,
provided that this paragraph shall not release the Agent or the Lenders in
respect of any of the foregoing acts of commission or omission to the extent
existing or occurring subsequent to the date of this Consent. The provisions of
this paragraph shall be binding upon each Credit Party and shall inure to the
benefit of the Agent, the Lenders, and their respective heirs, executors,
administrators, successors and assigns.

[Signature Pages To Follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed by their respective authorized officers as of the day and year first
above written.

            BORROWER:

IPC ACQUISITION CORP.
      By:   /s/ Timothy Whelan         Name:   Timothy Whelan        Title:  
Chief Financial Officer     

            GUARANTORS:

IPC INFORMATION SYSTEMS, LLC
      By:   /s/ Timothy Whelan         Name:   Timothy Whelan        Title:  
Chief Financial Officer     

            IPC FUNDING CORP.
      By:   /s/ Timothy Whelan         Name:   Timothy Whelan        Title:  
Chief Financial Officer     

            V BAND CORPORATION
      By:   /s/ Timothy Whelan         Name:   Timothy Whelan        Title:  
Chief Financial Officer     

            IPC INFORMATION SYSTEMS FAR EAST INC.
      By:   /s/ Timothy Whelan         Name:   Timothy Whelan        Title:  
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            IPC INFORMATION SYSTEMS HOLDINGS, INC.
      By:   /s/ Timothy Whelan         Name:   Timothy Whelan        Title:  
Chief Financial Officer     

            IPC INFORMATION SYSTEMS HOLDINGS USA, INC.
      By:   /s/ Timothy Whelan         Name:   Timothy Whelan        Title:  
Chief Financial Officer     

            IPC INFORMATION SYSTEMS SERVICES, INC.
      By:   /s/ Timothy Whelan         Name:   Timothy Whelan        Title:  
Chief Financial Officer     

            IPC INFORMATION SYSTEMS HOLDINGS, L.L.C.
      By:   /s/ Timothy Whelan         Name:   Timothy Whelan        Title:  
Chief Financial Officer     

            IPC INFORMATION SYSTEMS HOLDINGS USA, L.L.C.
      By:   /s/ Timothy Whelan         Name:   Timothy Whelan        Title:  
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            IPC INFORMATION SYSTEMS SERVICES, L.L.C.
      By:   /s/ Timothy Whelan         Name:   Timothy Whelan        Title:  
Chief Financial Officer     

            GAINS ACQUISITION CORP.
      By:   /s/ Timothy Whelan         Name:   Timothy Whelan        Title:  
Chief Financial Officer     

            IPC NETWORK SERVICES, INC.
      By:   /s/ Timothy Whelan         Name:   Timothy Whelan        Title:  
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            AGENT AND LENDERS:

GENERAL ELECTRIC CAPITAL
CORPORATION,
as Administrative Agent, Collateral
Agent and Lender
      By:   /s/ C. Fielder Shurling         Duly Authorized Signatory           
 

[Signatures continue on following page]

 



--------------------------------------------------------------------------------



 



            CIT LENDING SERVICES CORPORATION,
as a Lender
      By:   /s/ Douglas E. Maher         Name:   Douglas E. Maher       
Title:   Vice President     

[Signatures continue on following page]

 